            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )
                                          )
     vs.                                  )     No. 19-03090-01-CR-S-BP
                                          )
BRIAN M. TURNER,                          )
                                          )
                        Defendant.        )


                        REPORT AND RECOMMENDATION
                        CONCERNING PLEA OF GUILTY


     The Defendant, by consent, has appeared before me pursuant to

Rule 11, F.R.Cr.P., 22(k)(26), WDMO, and 28 U.S.C. '636, and has

entered a plea of guilty to the Indictment and admitted to the

Forfeiture Allegation filed on July 16, 2019. After cautioning and

examining the Defendant under oath concerning each of the subjects

mentioned in Rule 11, I determined that the guilty plea was

knowledgeable and voluntary, and that the offense charged is

supported by a factual basis for each of the essential elements of

the offenses.     I therefore recommend that the plea of guilty be

accepted   and   that   the   Defendant   be   adjudged   guilty   and   have

sentence imposed accordingly.



Date:   September 14, 2020                 /s/ David P. Rush
                                          DAVID P. RUSH
                                          UNITED STATES MAGISTRATE JUDGE




        Case 6:19-cr-03090-BP Document 42 Filed 09/14/20 Page 1 of 2
                                 NOTICE

     Failure to file written objections to this Report and
Recommendation within 14 days from the date of its service shall
bar   an aggrieved    party  from  attacking  such   Report  and
Recommendation before the assigned United States District Judge.
28 U.S.C. '636(b)(1)(B).




       Case 6:19-cr-03090-BP Document 42 Filed 09/14/20 Page 2 of 2
